DETAILED ACTION
This action is in response to claims filed 03 November, 2017 for application 15/803676 filed 03 November, 2017. Currently claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, and 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim(s) 1, 12 and 16 recite, in part: a logic device; and a storage device holding instructions executable by the logic device to receive, from a plurality of remote devices, user data corresponding to a plurality of users, where the user data for each user comprises a set of user actions that have been performed by the user, and for each user action, a point in time at which the user action was performed; and for a user of interest, determine, using an optimizer comprising a machine learning model, a default likelihood of an outcome of interest being achieved based at least on a set of user actions of the user of interest that have occurred after a start point and before an endpoint, the start point and the endpoint set by an instantiating function, determine, using the optimizer, a first hypothetical likelihood of the outcome of interest being achieved based at least on the set of user actions and on a first possible user action being a next user action hypothetically performed, based 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements – “logic device”, “storage device”, “remote device”, “machine learning”, “computing system”. These limitations are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of generating an index) such that they amount to no more than mere instructions to apply the exception using a generic computer component. The machine learning is broadly applied to the abstract idea and is not integrated into the claims. Accordingly, this additional elements do not integrate the abstract idea into a practical application 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “logic device”, “storage device”, “remote device”, “machine learning”, “computing system” to perform the receiving, determining and ouput steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Please see MPEP §2106.05(b). The claim is not patent eligible.
Claims 2-6, 9-11, and 13-15 recite additional hypothetical likelihoods, outputting the results to other users, a multilayered neural network, arranging information in vectors, using said vectors, the action being a newly-available action, the action being based on natural language features, the user entering an obligation, a hypothetical vector, the labeled data comprising triangular data. 
The additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of generating an index) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Please see MPEP §2106.04.(a)(2).III.C. The claim is directed to an abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 9, 11, 12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yarvis et al. (US 2012/0246684) in view of Vijayraghavan et al. (US 2014/0207622)(hereinafter “Vijay”) and Yu et al. (US 2017/0098197).

Regarding claim 1, Yarvis discloses: A recommendation system, comprising: 
a logic device [0017]; and 
a storage device holding instructions executable by the logic device [0017] to 
receive, from a plurality of remote devices, user data…, where the user data for each user comprises a set of user actions that have been performed by the user, and for each user action, a point in time at which the user action was performed (Embodiments of the present invention are capable of detecting patterns in user behavior over time, which may enable a personal device to predict what a user is likely to do on a given day or what a user intends to accomplish in an action that has begun.  As a result, a personal device of embodiments of the present invention may tailor its interfaces or proactively act on a user's behalf.” [0020]); and 
for a user of interest [0020], 
determine,
a default likelihood of an outcome of interest being achieved based at least on a set of user actions of the user of interest that have occurred after a start point and before an (“The present invention comprises systems, apparatus and methods that will look at a user of a personal device's actions over time (whether they are places visited, movies watched, items purchased, people meetups, or any combination of those) and create a definition of each of these activities.  Features and commonalities among these activities are then extracted.  For example, activity 1 might be takeout food from McDonald's on a weekday with daughter, while activity 2 is drive from McDonald's to home.  Transitions from one activity to another are then assigned a probability based on the data collected.  The probability constitutes a score that can be used to influence recommendations that reflect a prediction of what the user is likely to do next.  Example operation of embodiments of the present invention may be exemplified as follows: On Tuesday, the system detects that the user has just picked up her daughter from school.  The system predicts that the two will now want to go out to lunch, likely at a local McDonald's, as they often do after school on Tuesday.  The system then scans traffic reports, identifies an accident on route to the nearest McDonald's, presents the user with an alternative fast food restaurant that the user might like, and suggests an efficient route to the restaurant and then home.  In another case, when the user is out of town, the system would keep in mind the activities enjoyed by the user and how they change according to other accompanying individuals in order to suggest places and events.” [0021])
determine, using the optimizer, a first hypothetical likelihood of the outcome of interest being achieved based at least on the set of user actions and on a first possible (“The present invention comprises systems, apparatus and methods that will look at a user of a personal device's actions over time (whether they are places visited, movies watched, items purchased, people meetups, or any combination of those) and create a definition of each of these activities.  Features and commonalities among these activities are then extracted.  For example, activity 1 might be takeout food from McDonald's on a weekday with daughter, while activity 2 is drive from McDonald's to home.  Transitions from one activity to another are then assigned a probability based on the data collected.  The probability constitutes a score that can be used to influence recommendations that reflect a prediction of what the user is likely to do next.  Example operation of embodiments of the present invention may be exemplified as follows: On Tuesday, the system detects that the user has just picked up her daughter from school.  The system predicts that the two will now want to go out to lunch, likely at a local McDonald's, as they often do after school on Tuesday.  The system then scans traffic reports, identifies an accident on route to the nearest McDonald's, presents the user with an alternative fast food restaurant that the user might like, and suggests an efficient route to the restaurant and then home.  In another case, when the user is out of town, the system would keep in mind the activities enjoyed by the user and how they change according to other accompanying individuals in order to suggest places and events.” [0021], “As the user goes about the day, their personal devices attempt to match pre-existing templates to the user's location and activities, assigning a probability to each template.  The matching templates can be used to predict what the user will do next and thus narrow down the set of logical recommendations.” [0058], note: normal routine template probabilities are a default probability), 
based at least on comparing the first hypothetical likelihood and the default likelihood, determine a next action to recommend to the user of interest (“The present invention comprises systems, apparatus and methods that will look at a user of a personal device's actions over time (whether they are places visited, movies watched, items purchased, people meetups, or any combination of those) and create a definition of each of these activities.  Features and commonalities among these activities are then extracted.  For example, activity 1 might be takeout food from McDonald's on a weekday with daughter, while activity 2 is drive from McDonald's to home.  Transitions from one activity to another are then assigned a probability based on the data collected.  The probability constitutes a score that can be used to influence recommendations that reflect a prediction of what the user is likely to do next.  Example operation of embodiments of the present invention may be exemplified as follows: On Tuesday, the system detects that the user has just picked up her daughter from school.  The system predicts that the two will now want to go out to lunch, likely at a local McDonald's, as they often do after school on Tuesday.  The system then scans traffic reports, identifies an accident on route to the nearest McDonald's, presents the user with an alternative fast food restaurant that the user might like, and suggests an efficient route to the restaurant and then home.  In another case, when the user is out of town, the system would keep in mind the activities enjoyed by the user and how they change according to other accompanying individuals in order to suggest places and events.” [0021], “As the user goes about the day, their personal devices attempt to match pre-existing templates to the user's location and activities, assigning a probability to each template.  The matching templates can be used to predict what the user will do next and thus narrow down the set of logical recommendations.” [0058]), and 
output the next action to recommend (“interacting by a user with a mobile device associated with said user, and on which said interactive mobile shopping application resides, to refine said user's interests and obtain recommendations for alternative products that may better fit said user's needs; and collecting information about said user's in-market interests and overall shopping patterns thereby allowing opportunities for targeted advertising.” Claim 6, “The system predicts that the two will now want to go out to lunch, likely at a local McDonald's, as they often do after school on Tuesday.  The system then scans traffic reports, identifies an accident on route to the nearest McDonald's, presents the user with an alternative fast food restaurant that the user might like, and suggests an efficient route to the restaurant and then home.” [0021]).

However, Yarvis does not explicitly disclose: corresponding to a plurality of users; 
using an optimizer comprising a machine learning model.

(“The recommendations are based on the identified intent, interests, and preferences of the user who is browsing.  In embodiments of the invention, the determination of user intent and interests is based on a statistical model derived from data compiled from the user and a plurality of other users.” [0008]);
And alternatively, Vijay teaches: a first hypothetical likelihood of the outcome of interest being achieved based at least on the set of user actions and on a first possible user action being a next user action hypothetically performed (“Because, the list of recommendations for each intent class changes and the user exhibits multiple intents with varying degrees of likelihood, a method to combine the recommendation is required.  For this above applied function 48, i.e.:  
Prob (Item 2|Item-1)=.SIGMA.p.sub.i*f.sub.i(features) (3) 
where interest in a product is weighted sum of interest in each intent class I (expressed above as f(.))).  The weightage is the probability of the user's intent being that of the specific intent class i (expressed above as p).” [0059]),

Yarvis and Vijay are both in the same field of endeavor of recommendation and are analogous. Yarvis teaches an action recommendation model and Vijay teaches that data can be taken from multiple users to make the model and a hypothetical probability can be used. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the recommendation model of Yarvis with the plurality of user information to yield a more robust model. One would be motivated to user other 

Yu teaches using an optimizer comprising a machine learning model (“The following is a brief description of machine learning strategies that may be used by the decision making module.” [0135], “Supervised machine learning includes using algorithms such as decision trees, support vector machines, artificial neural networks, and/or ensemble methods.  As an example of supervised machine learning, suppose labelled observations of action A (and/or not A) are available.  The observations of A have corresponding user preferences X and Y, and vendor condition Z, then the decision making server or algorithm concludes that if a new observation contains X, Y and Z, then it should produce a recommendation for action A or automatically perform action A. In this example, X, Y and Z are conditions that may be quantitative or qualitative.” [0137]).

Yarvis, Vijay and Yu teach user action recommendation system and are in the same field of endeavor and analogous. Yarvis teaches a probabilistic system. Yu teaches a system that uses machine learning. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the system of Yarvis with the learning system of Yu to yield predictable results.

Regarding claim 2, Yarvis discloses: The recommendation system of claim 1, wherein the instructions are further executable to determine, using the optimizer, a (“The present invention comprises systems, apparatus and methods that will look at a user of a personal device's actions over time (whether they are places visited, movies watched, items purchased, people meetups, or any combination of those) and create a definition of each of these activities.  Features and commonalities among these activities are then extracted.  For example, activity 1 might be takeout food from McDonald's on a weekday with daughter, while activity 2 is drive from McDonald's to home.  Transitions from one activity to another are then assigned a probability based on the data collected.  The probability constitutes a score that can be used to influence recommendations that reflect a prediction of what the user is likely to do next.  Example operation of embodiments of the present invention may be exemplified as follows: On Tuesday, the system detects that the user has just picked up her daughter from school.  The system predicts that the two will now want to go out to lunch, likely at a local McDonald's, as they often do after school on Tuesday.  The system then scans traffic reports, identifies an accident on route to the nearest McDonald's, presents the user with an alternative fast food restaurant that the user might like, and suggests an efficient route to the restaurant and then home.  In another case, when the user is out of town, the system would keep in mind the activities enjoyed by the user and how they change according to other accompanying individuals in order to suggest places and events.” [0021], “The decision 145 can include a list of recommendations ordered by the Social Movie Recommender.  The decision 145 proceeds to output actuator 150 for a set of actions provided to the User Input.  This mechanism allows the user(s) to provide feedback by requesting additional information about individual recommendations (movies).” [0022]).

Regarding claim 3, Yarvis does not explicitly disclose: The recommendation system of claim 1, wherein the instructions are further executable to output the next action to recommend to a second user for the second user to send to the user of interest. 

Yu teaches: wherein the instructions are further executable to output the next action to recommend to a second user for the second user to send to the user of interest (“The module 200 is also configured to provide notifications to one or more computing devices connected to the module.  In another example, the module 200 also is configured to receive inputs from users, organizations, or companies, or combinations thereof, to modify tolerance parameters, preferences, and permissions.” [0066], “In another example aspect, the module 200 provides a user interface to receive contact information about other potential users, and can send information to the other potential users to use the proposed systems and methods described herein.  In this way, a user is able to easily refer friends or contacts to use the proposed systems and methods described herein.  The module 200 also can send information about a user's preferred partner organizations or companies to the potential users or to other current users.  In this way, after receiving the information from the module 200, the potential users or other current users will have the option to conveniently select the user's preferred partner organizations or companies as their own partner organizations and companies.” [0074]). 

Yarvis, Vijay and Yu both teach user action recommendation system and are in the same field of endeavor and analogous. Yarvis teaches a probabilistic system. Yu teaches a system that uses machine learning. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the system of Yarvis with the learning system of Yu to yield predictable results.

Regarding claim 4, Yarvis does not explicitly disclose: The recommendation system of claim 1, wherein the optimizer comprises a multi-layered neural network.

Yu teaches: wherein the optimizer comprises a multi-layered neural network (“The following is a brief description of machine learning strategies that may be used by the decision making module.” [0135], “Supervised machine learning includes using algorithms such as decision trees, support vector machines, artificial neural networks, and/or ensemble methods.  As an example of supervised machine learning, suppose labelled observations of action A (and/or not A) are available.  The observations of A have corresponding user preferences X and Y, and vendor condition Z, then the decision making server or algorithm concludes that if a new observation contains X, Y and Z, then it should produce a recommendation for action A or automatically perform action A. In this example, X, Y and Z are conditions that may be quantitative or qualitative.” [0137]).

Yarvis, Vijay and Yu teach user action recommendation system and are in the same field of endeavor and analogous. Yarvis teaches a probabilistic system. Yu teaches a system that uses machine learning, particularly neural networks. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the system of Yarvis with the learning system of Yu to yield predictable results.

Regarding claim 7, Yarvis discloses labels [0061-64], but does not explicitly disclose: The recommendation system of claim 1, wherein the instructions are further executable to, produce labeled data for the user of interest by labeling the user data as having achieved the outcome of interest or as not having achieved the outcome of interest; and 
train the optimizer based at least on the labeled data

Yu discloses: The recommendation system of claim 1, wherein the instructions are further executable to, produce labeled data for the user of interest by labeling the user data as having achieved the outcome of interest or as not having achieved the outcome of interest (“In an example embodiment of machine learning, a model is developed to express how inputs (e.g. features and conditions) lead to an action.  To develop the model, the decision making module determines the clustering of people or users.  Then the decision making module determines what the possible actions are.  After, the decision making module labels what actions are best, given the inputs that are available.  These labels may already exist, or human judgement is used to apply labels to the actions.  The model is then built using the labelled actions and is applied to the clustered users.” [0138]); and 
train the optimizer based at least on the labeled data (“In an example embodiment of machine learning, a model is developed to express how inputs (e.g. features and conditions) lead to an action.  To develop the model, the decision making module determines the clustering of people or users.  Then the decision making module determines what the possible actions are.  After, the decision making module labels what actions are best, given the inputs that are available.  These labels may already exist, or human judgement is used to apply labels to the actions.  The model is then built using the labelled actions and is applied to the clustered users.” [0138]).

Yarvis, Vijay and Yu both teach user action recommendation system and are in the same field of endeavor and analogous. Yarvis teaches a probabilistic system. Yu teaches a system that uses machine learning, particularly neural networks. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the system of Yarvis with the learning system of Yu to yield predictable results.

Regarding claim 9, Yarvis discloses: The recommendation system of claim 1, wherein the first possible user action is a newly- available user action, and wherein (“The present invention comprises systems, apparatus and methods that will look at a user of a personal device's actions over time (whether they are places visited, movies watched, items purchased, people meetups, or any combination of those) and create a definition of each of these activities.  Features and commonalities among these activities are then extracted.  For example, activity 1 might be takeout food from McDonald's on a weekday with daughter, while activity 2 is drive from McDonald's to home.  Transitions from one activity to another are then assigned a probability based on the data collected.  The probability constitutes a score that can be used to influence recommendations that reflect a prediction of what the user is likely to do next.  Example operation of embodiments of the present invention may be exemplified as follows: On Tuesday, the system detects that the user has just picked up her daughter from school.  The system predicts that the two will now want to go out to lunch, likely at a local McDonald's, as they often do after school on Tuesday.  The system then scans traffic reports, identifies an accident on route to the nearest McDonald's, presents the user with an alternative fast food restaurant that the user might like, and suggests an efficient route to the restaurant and then home.  In another case, when the user is out of town, the system would keep in mind the activities enjoyed by the user and how they change according to other accompanying individuals in order to suggest places and events.” [0021]).

 claim 11, Yarvis discloses: The recommendation system of claim 1, wherein the outcome of interest comprises the user of interest entering an obligation at the endpoint (“Embodiments of the present invention may provide an apparatus, system and methods for template-based prediction and recommendation.  Days are often a succession of main events, e.g. Home-Work-Home (basic work day), or Home-Work-Food-Work-Home (work day with lunch out).  Embodiments of the present invention may utilize templates that consist of a sequence of activities or locations to characterize a user's day.  As the user goes about the day, their personal devices attempt to match pre-existing templates to the user's location and activities, assigning a probability to each template.  The matching templates can be used to predict what the user will do next and thus narrow down the set of logical recommendations.  For example, if a user will only dine in a upscale restaurant if they had a very easy going day and it is Saturday night, there is no reason to suggest to them an upscale restaurant when they have been hiking all morning.  The creation of these templates constitutes another way to define trends.  They also serve as a visualization tool where a user can be presented with a calendar colored according to the template of their behavior during that time.  For example, Monday through Wed they had very routine days of Home-Work-Home, so they can be colored in dark blue, however they went out to dinner on their way home on Thu and Fri, so the color can be light blue instead.  Contextual inputs to these templates are not limited to location.  A template might also include inputs such as weather, stock market activity, social interactions, or emotional state.” [0058]).

Regarding claim 12, Yarvis discloses: On a computing system comprising a logic device and a storage device, a method of operating a recommendations system, the method comprising: 
receiving, from one or more remote devices, …, where the user data for each user comprises a set of user actions that have been performed by the user, and for each user action, a point in time at which the user action was performed (Embodiments of the present invention are capable of detecting patterns in user behavior over time, which may enable a personal device to predict what a user is likely to do on a given day or what a user intends to accomplish in an action that has begun.  As a result, a personal device of embodiments of the present invention may tailor its interfaces or proactively act on a user's behalf.” [0020]); 
for a user of interest, prior to reaching an endpoint, determining,
a default likelihood of an outcome of interest being achieved based at least on a set of user actions of the user of interest that have occurred after an instantiating function performed by the user of interest, the instantiating function triggering setting of the endpoint  (“The present invention comprises systems, apparatus and methods that will look at a user of a personal device's actions over time (whether they are places visited, movies watched, items purchased, people meetups, or any combination of those) and create a definition of each of these activities.  Features and commonalities among these activities are then extracted.  For example, activity 1 might be takeout food from McDonald's on a weekday with daughter, while activity 2 is drive from McDonald's to home.  Transitions from one activity to another are then assigned a probability based on the data collected.  The probability constitutes a score that can be used to influence recommendations that reflect a prediction of what the user is likely to do next.  Example operation of embodiments of the present invention may be exemplified as follows: On Tuesday, the system detects that the user has just picked up her daughter from school.  The system predicts that the two will now want to go out to lunch, likely at a local McDonald's, as they often do after school on Tuesday.  The system then scans traffic reports, identifies an accident on route to the nearest McDonald's, presents the user with an alternative fast food restaurant that the user might like, and suggests an efficient route to the restaurant and then home.  In another case, when the user is out of town, the system would keep in mind the activities enjoyed by the user and how they change according to other accompanying individuals in order to suggest places and events.” [0021])
determining, using the optimizer, a first hypothetical likelihood of the outcome of interest being achieved based at least on the set of user actions and on a first possible user action being a next user action hypothetically performed  (“The present invention comprises systems, apparatus and methods that will look at a user of a personal device's actions over time (whether they are places visited, movies watched, items purchased, people meetups, or any combination of those) and create a definition of each of these activities.  Features and commonalities among these activities are then extracted.  For example, activity 1 might be takeout food from McDonald's on a weekday with daughter, while activity 2 is drive from McDonald's to home.  Transitions from one activity to another are then assigned a probability based on the data collected.  The probability constitutes a score that can be used to influence recommendations that reflect a prediction of what the user is likely to do next.  Example operation of embodiments of the present invention may be exemplified as follows: On Tuesday, the system detects that the user has just picked up her daughter from school.  The system predicts that the two will now want to go out to lunch, likely at a local McDonald's, as they often do after school on Tuesday.  The system then scans traffic reports, identifies an accident on route to the nearest McDonald's, presents the user with an alternative fast food restaurant that the user might like, and suggests an efficient route to the restaurant and then home.  In another case, when the user is out of town, the system would keep in mind the activities enjoyed by the user and how they change according to other accompanying individuals in order to suggest places and events.” [0021], “As the user goes about the day, their personal devices attempt to match pre-existing templates to the user's location and activities, assigning a probability to each template.  The matching templates can be used to predict what the user will do next and thus narrow down the set of logical recommendations.” [0058], note: normal routine template probabilities are a default probability), 
based at least on comparing the first hypothetical likelihood and the default likelihood, determining a next action to recommend to the user of interest (“The present invention comprises systems, apparatus and methods that will look at a user of a personal device's actions over time (whether they are places visited, movies watched, items purchased, people meetups, or any combination of those) and create a definition of each of these activities.  Features and commonalities among these activities are then extracted.  For example, activity 1 might be takeout food from McDonald's on a weekday with daughter, while activity 2 is drive from McDonald's to home.  Transitions from one activity to another are then assigned a probability based on the data collected.  The probability constitutes a score that can be used to influence recommendations that reflect a prediction of what the user is likely to do next.  Example operation of embodiments of the present invention may be exemplified as follows: On Tuesday, the system detects that the user has just picked up her daughter from school.  The system predicts that the two will now want to go out to lunch, likely at a local McDonald's, as they often do after school on Tuesday.  The system then scans traffic reports, identifies an accident on route to the nearest McDonald's, presents the user with an alternative fast food restaurant that the user might like, and suggests an efficient route to the restaurant and then home.  In another case, when the user is out of town, the system would keep in mind the activities enjoyed by the user and how they change according to other accompanying individuals in order to suggest places and events.” [0021], “As the user goes about the day, their personal devices attempt to match pre-existing templates to the user's location and activities, assigning a probability to each template.  The matching templates can be used to predict what the user will do next and thus narrow down the set of logical recommendations.” [0058]), and 
outputting the next action to recommend to the user of interest (“interacting by a user with a mobile device associated with said user, and on which said interactive mobile shopping application resides, to refine said user's interests and obtain recommendations for alternative products that may better fit said user's needs;  and collecting information about said user's in-market interests and overall shopping patterns thereby allowing opportunities for targeted advertising.” Claim 6, “The system predicts that the two will now want to go out to lunch, likely at a local McDonald's, as they often do after school on Tuesday.  The system then scans traffic reports, identifies an accident on route to the nearest McDonald's, presents the user with an alternative fast food restaurant that the user might like, and suggests an efficient route to the restaurant and then home.” [0021]); 
for the user of interest  [0020], 
labels [0061-64].

However, Yarvis does not explicitly disclose: corresponding to a plurality of users;
using an optimizer comprising a machine learning model, 
producing labeled data by labeling the user data received prior to the endpoint as having achieved the outcome of interest or as not having achieved the outcome of interest; and 
training the optimizer based at least on the labeled data.

Vijay teaches: corresponding to a plurality of users (“The recommendations are based on the identified intent, interests, and preferences of the user who is browsing.  In embodiments of the invention, the determination of user intent and interests is based on a statistical model derived from data compiled from the user and a plurality of other users.” [0008]);
And alternatively, Vijay teaches: a first hypothetical likelihood of the outcome of interest being achieved based at least on the set of user actions and on a first possible user action being a next user action hypothetically performed (“Because, the list of recommendations for each intent class changes and the user exhibits multiple intents with varying degrees of likelihood, a method to combine the recommendation is required.  For this above applied function 48, i.e.:  
Prob (Item 2|Item-1)=.SIGMA.p.sub.i*f.sub.i(features) (3) 
where interest in a product is weighted sum of interest in each intent class I (expressed above as f(.))).  The weightage is the probability of the user's intent being that of the specific intent class i (expressed above as p).” [0059]),

Yarvis and Vijay are both in the same field of endeavor of recommendation and are analogous. Yarvis teaches an action recommendation model and Vijay teaches that data can be taken from multiple users to make the model and a hypothetical probability can be used. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the recommendation model of Yarvis with the plurality of user information to yield a more robust model. One would be motivated to user other users as it can give useful results when there is not enough information about a user or that user is new to the system (Vijay [0019]).


 (“The following is a brief description of machine learning strategies that may be used by the decision making module.” [0135], “Supervised machine learning includes using algorithms such as decision trees, support vector machines, artificial neural networks, and/or ensemble methods.  As an example of supervised machine learning, suppose labelled observations of action A (and/or not A) are available.  The observations of A have corresponding user preferences X and Y, and vendor condition Z, then the decision making server or algorithm concludes that if a new observation contains X, Y and Z, then it should produce a recommendation for action A or automatically perform action A. In this example, X, Y and Z are conditions that may be quantitative or qualitative.” [0137]), 
producing labeled data by labeling the user data received prior to the endpoint as having achieved the outcome of interest or as not having achieved the outcome of interest (“In an example embodiment of machine learning, a model is developed to express how inputs (e.g. features and conditions) lead to an action.  To develop the model, the decision making module determines the clustering of people or users.  Then the decision making module determines what the possible actions are.  After, the decision making module labels what actions are best, given the inputs that are available.  These labels may already exist, or human judgement is used to apply labels to the actions.  The model is then built using the labelled actions and is applied to the clustered users.” [0138]); and 
training the optimizer based at least on the labeled data (“In an example embodiment of machine learning, a model is developed to express how inputs (e.g. features and conditions) lead to an action.  To develop the model, the decision making module determines the clustering of people or users.  Then the decision making module determines what the possible actions are.  After, the decision making module labels what actions are best, given the inputs that are available.  These labels may already exist, or human judgement is used to apply labels to the actions.  The model is then built using the labelled actions and is applied to the clustered users.” [0138]).

Yarvis, Vijay and Yu teach user action recommendation system and are in the same field of endeavor and analogous. Yarvis teaches a probabilistic system. Yu teaches a system that uses machine learning, particularly neural networks. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the system of Yarvis with the learning system of Yu to yield predictable results.

Regarding claim 16, Yarvis discloses: An alert system, comprising: 
a logic device [0017]; and 
a storage device holding instructions executable by the logic device to [0017]
receive, from a plurality of remote devices, user data …, where the user data for each user comprises a set of user actions that have been performed by the user, and for each user action, a point in time at which the user action was performed (Embodiments of the present invention are capable of detecting patterns in user behavior over time, which may enable a personal device to predict what a user is likely to do on a given day or what a user intends to accomplish in an action that has begun.  As a result, a personal device of embodiments of the present invention may tailor its interfaces or proactively act on a user's behalf.” [0020]); and 
for a user of interest [0020], 
input the user data into a detector (“The present invention comprises systems, apparatus and methods that will look at a user of a personal device's actions over time (whether they are places visited, movies watched, items purchased, people meetups, or any combination of those) and create a definition of each of these activities.  Features and commonalities among these activities are then extracted.  For example, activity 1 might be takeout food from McDonald's on a weekday with daughter, while activity 2 is drive from McDonald's to home.  Transitions from one activity to another are then assigned a probability based on the data collected.  The probability constitutes a score that can be used to influence recommendations that reflect a prediction of what the user is likely to do next.  Example operation of embodiments of the present invention may be exemplified as follows: On Tuesday, the system detects that the user has just picked up her daughter from school.  The system predicts that the two will now want to go out to lunch, likely at a local McDonald's, as they often do after school on Tuesday.  The system then scans traffic reports, identifies an accident on route to the nearest McDonald's, presents the user with an alternative fast food restaurant that the user might like, and suggests an efficient route to the restaurant and then home.  In another case, when the user is out of town, the system would keep in mind the activities enjoyed by the user and how they change according to other accompanying individuals in order to suggest places and events.” [0021]) 
receive from the detector a likelihood of an occurrence of an event regarding the user of interest (“The present invention comprises systems, apparatus and methods that will look at a user of a personal device's actions over time (whether they are places visited, movies watched, items purchased, people meetups, or any combination of those) and create a definition of each of these activities.  Features and commonalities among these activities are then extracted.  For example, activity 1 might be takeout food from McDonald's on a weekday with daughter, while activity 2 is drive from McDonald's to home.  Transitions from one activity to another are then assigned a probability based on the data collected.  The probability constitutes a score that can be used to influence recommendations that reflect a prediction of what the user is likely to do next.  Example operation of embodiments of the present invention may be exemplified as follows: On Tuesday, the system detects that the user has just picked up her daughter from school.  The system predicts that the two will now want to go out to lunch, likely at a local McDonald's, as they often do after school on Tuesday.  The system then scans traffic reports, identifies an accident on route to the nearest McDonald's, presents the user with an alternative fast food restaurant that the user might like, and suggests an efficient route to the restaurant and then home.  In another case, when the user is out of town, the system would keep in mind the activities enjoyed by the user and how they change according to other accompanying individuals in order to suggest places and events.” [0021], “As the user goes about the day, their personal devices attempt to match pre-existing templates to the user's location and activities, assigning a probability to each template.  The matching templates can be used to predict what the user will do next and thus narrow down the set of logical recommendations.” [0058]); and 
Yarvis does not explicitly disclose: comprising a machine learning model (“The following is a brief description of machine learning strategies that may be used by the decision making module.” [0135], “Supervised machine learning includes using algorithms such as decision trees, support vector machines, artificial neural networks, and/or ensemble methods.  As an example of supervised machine learning, suppose labelled observations of action A (and/or not A) are available.  The observations of A have corresponding user preferences X and Y, and vendor condition Z, then the decision making server or algorithm concludes that if a new observation contains X, Y and Z, then it should produce a recommendation for action A or automatically perform action A. In this example, X, Y and Z are conditions that may be quantitative or qualitative.” [0137]); 
when the likelihood exceeds a threshold likelihood, then output an alert regarding a likelihood of the event occurring to a different user than the user of interest (“The module 200 is also configured to provide notifications to one or more computing devices connected to the module.  In another example, the module 200 also is configured to receive inputs from users, organizations, or companies, or combinations thereof, to modify tolerance parameters, preferences, and permissions.” [0066], “In another example aspect, the module 200 is used to monitor or control universal thresholds, also referred herein as tolerances.  For example, a monthly budget tolerance is provided to make automated purchases that do not, in total, exceed $X. After the tolerance has been met (e.g. $X has been spent, or a recommended purchase will exceed the tolerance budget of $X), then all subsequent recommended purchases are not automatically acted upon.” [0071]).

However, Yarvis does not teach: user data corresponding to a plurality of users;
A detector comprising a machine learning model.

Vijay teaches: corresponding to a plurality of users (“The recommendations are based on the identified intent, interests, and preferences of the user who is browsing.  In embodiments of the invention, the determination of user intent and interests is based on a statistical model derived from data compiled from the user and a plurality of other users.” [0008]);
And alternatively, Vijay teaches: a first hypothetical likelihood of the outcome of interest being achieved based at least on the set of user actions and on a first possible user action being a next user action hypothetically performed (“Because, the list of recommendations for each intent class changes and the user exhibits multiple intents with varying degrees of likelihood, a method to combine the recommendation is required.  For this above applied function 48, i.e.:  
Prob (Item 2|Item-1)=.SIGMA.p.sub.i*f.sub.i(features) (3) 
where interest in a product is weighted sum of interest in each intent class I (expressed above as f(.))).  The weightage is the probability of the user's intent being that of the specific intent class i (expressed above as p).” [0059]),

Yarvis, and Vijay are both in the same field of endeavor of recommendation and are analogous. Yarvis teaches an action recommendation model and Vijay teaches that data can be taken from multiple users to make the model and a hypothetical probability can be used. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the recommendation model of Yarvis with the plurality of user information to yield a more robust model. One would be motivated to user other users as it can give useful results when there is not enough information about a user or that user is new to the system (Vijay [0019]).

Yu teaches: a dectector comprising a machine learning model (“The following is a brief description of machine learning strategies that may be used by the decision making module.” [0135], “Supervised machine learning includes using algorithms such as decision trees, support vector machines, artificial neural networks, and/or ensemble methods.  As an example of supervised machine learning, suppose labelled observations of action A (and/or not A) are available.  The observations of A have corresponding user preferences X and Y, and vendor condition Z, then the decision making server or algorithm concludes that if a new observation contains X, Y and Z, then it should produce a recommendation for action A or automatically perform action A. In this example, X, Y and Z are conditions that may be quantitative or qualitative.” [0137])

Yarvis, Vijay and Yu teach user action recommendation system and are in the same field of endeavor and analogous. Yarvis teaches a probabilistic system. Yu teaches a system that uses machine learning, particularly neural networks. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the system of Yarvis with the learning system of Yu to yield predictable results.

Regarding claim 17, Yarvis does not explicitly disclose: The alert system of claim 16, wherein the instructions are executable to receive additional user data regarding actions taken by the different user with regard to the user of interest after the alert, and based upon the additional user data, train an optimizer comprising a machine learning model, the optimizer being configured to recommend actions to take to change the likelihood of the event occurring.

Yu teaches: wherein the instructions are executable to receive additional user data regarding actions taken by the different user with regard to the user of interest after the alert, and based upon the additional user data, train an optimizer comprising a machine learning model, the optimizer being configured to recommend actions to take to change the likelihood of the event occurring (“In another example aspect, the module 200 provides a user interface to receive contact information about other potential users, and can send information to the other potential users to use the proposed systems and methods described herein.  In this way, a user is able to easily refer friends or contacts to use the proposed systems and methods described herein.  The module 200 also can send information about a user's preferred partner organizations or companies to the potential users or to other current users.  In this way, after receiving the information from the module 200, the potential 
users or other current users will have the option to conveniently select the user's preferred partner organizations or companies as their own partner organizations and companies.” [0074], “The data processing computations used to identify, quantify, categorize, and/or label features, actions, correlations, or relationships, establish preferences, and establish tolerances may use heuristics, pattern recognition, statistical analysis, mathematical modelling, optimization, or machine learning, or combinations thereof.” [0122], “Following data processing module 402, the process proceeds to decision system 404 where recommended action(s) are obtained.  If the recommended action is within tolerance, the process proceeds to performing the real-world action according to the recommendation (block 407).  If the recommended action is not within tolerance, then the process proceeds to sending a recommendation to the user for consent or authorization (block 405).” [0123]).

Yarvis, Vijay, and Yu both teach user action recommendation system and are in the same field of endeavor and analogous. Yarvis teaches a probabilistic system. Yu teaches a system that uses machine learning, particularly neural networks. It would 

Regarding claim 18, Yarvis discloses: The alert system of claim 17, wherein the likelihood is a default likelihood, and wherein the instructions are further executable to determine, using the optimizer, a hypothetical likelihood of the event occurring based at least on the user data for the user of interest and on a first possible user action being a next user action hypothetically performed, and based at least on comparing the first hypothetical likelihood and the default likelihood, output to the different user a next action to recommend to the user of interest  (“The present invention comprises systems, apparatus and methods that will look at a user of a personal device's actions over time (whether they are places visited, movies watched, items purchased, people meetups, or any combination of those) and create a definition of each of these activities.  Features and commonalities among these activities are then extracted.  For example, activity 1 might be takeout food from McDonald's on a weekday with daughter, while activity 2 is drive from McDonald's to home.  Transitions from one activity to another are then assigned a probability based on the data collected.  The probability constitutes a score that can be used to influence recommendations that reflect a prediction of what the user is likely to do next.  Example operation of embodiments of the present invention may be exemplified as follows: On Tuesday, the system detects that the user has just picked up her daughter from school.  The system predicts that the two will now want to go out to lunch, likely at a local McDonald's, as they often do after school on Tuesday.  The system then scans traffic reports, identifies an accident on route to the nearest McDonald's, presents the user with an alternative fast food restaurant that the user might like, and suggests an efficient route to the restaurant and then home.  In another case, when the user is out of town, the system would keep in mind the activities enjoyed by the user and how they change according to other accompanying individuals in order to suggest places and events.” [0021], “As the user goes about the day, their personal devices attempt to match pre-existing templates to the user's location and activities, assigning a probability to each template.  The matching templates can be used to predict what the user will do next and thus narrow down the set of logical recommendations.” [0058], note: normal routine template probabilities are a default probability).

Regarding claim 19, Yarvis discloses labels [0061-64], however, does not explicitly disclose: wherein the instructions are further executable to, for the user of interest, if the event occurs, produce labeled data by labeling the user data received for the user of interest prior to the event as having experienced the event 
and train the detector based at least on the labeled data.

Yu teaches: wherein the instructions are further executable to, for the user of interest, if the event occurs, produce labeled data by labeling the user data received for the user of interest prior to the event as having experienced the event
(“In an example embodiment of machine learning, a model is developed to express how inputs (e.g. features and conditions) lead to an action.  To develop the model, the decision making module determines the clustering of people or users.  Then the decision making module determines what the possible actions are.  After, the decision making module labels what actions are best, given the inputs that are available.  These labels may already exist, or human judgement is used to apply labels to the actions.  The model is then built using the labelled actions and is applied to the clustered users.” [0138]); and train the detector based at least on the labeled data (“In an example embodiment of machine learning, a model is developed to express how inputs (e.g. features and conditions) lead to an action.  To develop the model, the decision making module determines the clustering of people or users.  Then the decision making module determines what the possible actions are.  After, the decision making module labels what actions are best, given the inputs that are available.  These labels may already exist, or human judgement is used to apply labels to the actions.  The model is then built using the labelled actions and is applied to the clustered users.” [0138]).
 
Yarvis and Yu both teach user action recommendation system and are in the same field of endeavor and analogous. Yarvis teaches a probabilistic system. Yu teaches a system that uses machine learning, particularly neural networks. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the system of Yarvis with the learning system of Yu to yield predictable results.

 claim 20, Yarvis discloses The recommendation system of claim 18, wherein the instructions are further executable to set a defined endpoint, and wherein the likelihood received from the detector is a likelihood of an occurrence of an event regarding the user of interest by or on the defined endpoint (“Embodiments of the present invention may provide an apparatus, system and methods for template-based prediction and recommendation.  Days are often a succession of main events, e.g. Home-Work-Home (basic work day), or Home-Work-Food-Work-Home (work day with lunch out).  Embodiments of the present invention may utilize templates that consist of a sequence of activities or locations to characterize a user's day.  As the user goes about the day, their personal devices attempt to match pre-existing templates to the user's location and activities, assigning a probability to each template.” [0058]).

Claims 5, 6, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yarvis in view of Vijay and Yu and further in view of Hangartner (US 20100169328) and Covington et al. (Deep Neural Networks for YouTube Recommendations).

Regarding claims 5 and 13, Yarvis does not explicitly disclose: he method of claim 12, wherein determining the default likelihood comprises inputting a default vector of interest into the optimizer, the default vector of interest comprising the set of user actions arranged in an array based at least on an order of time in which the user actions in the set of user actions occurred and comprising null values for vector data locations representing times between a current time and the endpoint.
(“The function c(u; .tau.) represents a vector of measured user interests over the categories for user u at time instant .tau..  Similarly, the function a(s; .tau.) represents a vector of item attributes for item s at time instant .tau..  The edge weights h(u, s; .tau.) are measured data that in some way indicate the interest user u has in item s at time instant .tau..  Frequently h(u, s; n) is visitation data but may be other data, such as purchasing history.” [0015]).

Yarvis, Vijay, Yu and Hangartner all teach recommendation systems and are analogous and in the same field of endeavor. Hangartner specifically teaches the use of vectors for use with machine learning systems. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the default probabilities used with machine learning as taught by Yarvis and Yu with a vector as taught by Hangartner to yield the predictable results of a default vector for use with machine learning.

Covington teaches: comprising null values for vector data locations representing times between a current time and the endpoint (Figure 5 “Figure 5: Choosing labels and input context to the model is challenging to evaluate offline but has a large impact on live performance. Here, solid events • are input features to the network while hollow events ◦ are excluded. We found predicting a future watch (5b) performed better in A/B testing. In (5b), the example age is expressed as tmax − tN where tmax is the maximum observed time in the training data.” P195).

Yarvis, Vijay, Yu, Hangartner and Covington all teach recommendation systems and are analogous and in the same field of endeavor. Covington teaches a time based labelling system in figure 5 that has null values for times in between current and endpoints. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the default vectors used with machine learning as taught by Yarvis, Yu and Hangartner with a null values as taught by Covington to yield the predictable results of a default vector for use with machine learning.


Regarding claims 6 and 14, Yarvis does not explicitly disclose: The recommendation system of claim 5, wherein the instructions are further executable to determine the first hypothetical likelihood by inputting a first hypothetical vector of interest into the optimizer, the first hypothetical vector of interest comprising the default vector of interest augmented with the first hypothetical action.

Hangartner teaches: wherein the instructions are further executable to determine the first hypothetical likelihood by inputting a first hypothetical vector of interest into the optimizer, the first hypothetical vector of interest comprising the default vector of interest augmented with the first hypothetical action (“The function c(u; .tau.) represents a vector of measured user interests over the categories for user u at time instant .tau..  Similarly, the function a(s; .tau.) represents a vector of item attributes for item s at time instant .tau..  The edge weights h(u, s; .tau.) are measured data that in some way indicate the interest user u has in item s at time instant .tau..  Frequently h(u, s; n) is visitation data but may be other data, such as purchasing history.” [0015]). 

Yarvis,, Vijay, Yu and Hangartner all teach recommendation systems and are analogous and in the same field of endeavor. Hangartner specifically teaches the use of vectors for use with machine learning systems. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the default probabilities used with machine learning as taught by Yarvis and Yu with a vector as taught by Hangartner to yield the predictable results of a default vector for use with machine learning.








10.	Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yarvis in view of Vijay and Yu and further in view of Covington et al. (Deep Neural Networks for YouTube Recommendations).

Regarding claims 8 and 15, Yarvis does not explicitly disclose: The recommendation system of claim 7, wherein the labeled data for the user of interest comprises a triangular data structure having a plurality of rows each having a same label.
(Figure 5 “Figure 5: Choosing labels and input context to the model is challenging to evaluate offline but has a large impact on live performance. Here, solid events • are input features to the network while hollow events ◦ are excluded. We found predicting a future watch (5b) performed better in A/B testing. In (5b), the example age is expressed as tmax − tN where tmax is the maximum observed time in the training data.” P195).

Yarvis, Vijay, Yu, and Covington all teach recommendation systems and are analogous and in the same field of endeavor. Covington teaches a time based labelling system in figure 5 that has plurality of rows having the same label. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the default vectors used with machine learning as taught by Yarvis and Yu with triangular data structure as taught by Covington to yield the predictable results.

Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yarvis in view of Vijay and Yu and further in view of Akella (US 9,092,802).

Regarding claim 10, Yarvis does not explicitly disclose: The recommendation system of claim 9, wherein comparing the historically available action and the first possible action is based at least on a natural language feature.

(“By characterizing every document across all support sources with appropriate keywords, engineers may quickly grasp the core issue, environment, and solution from the document before deciding to read through it or to skip it altogether.  Keywords may serve as a dense summary for a document, and have the potential to help document retrieval, clustering, summarization and so on.  However, those automatic keywords extraction methods based on term occurrence, such as tf-idf and BM25 weighting (which are search engine approaches), do not work well on documents from support sources because the complexity of the problem itself, the domain knowledge and the concept dependencies complicate the process of keywords selection considerably.  In this context, more sophisticated algorithms are needed that may incorporate, depending on the level of sophistication required, one, some or all of the following: term statistics, Natural Language Processing (NLP), patterns, contextual features, domain knowledge, and expertise in a supervised manner for keywords extraction from domain-specific documents; embodiments may not necessarily include all of these.” C21 L9-28).

Yarvis, Vijay, Yu, and Akella all teach recommendation systems and are analogous and in the same field of endeavor. Akella teaches the use of natural language processing for determining features. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine machine learning .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,600,004. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application are fully anticipated by claims 1-20 of the ‘004 patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NILSSON whose telephone number is (571)272-5246.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NILSSON/           Primary Examiner, Art Unit 2122